Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2257
                       Lower Tribunal No. 13-27684
                          ________________


                      Giuliana Gomez De Cordova
                         n/k/a Giuliana Llanso,
                               Appellant,

                                     vs.

                        Jose Gomez De Cordova,
                               Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

     Cruz Legal, P.A., and Marisol Cruz; Martinez-Scanziani & Associates
Law, P.A. and Denise Martinez-Scanziani, for appellant.

      Valdespino & Associates, P.A., and Jacqueline M. Valdespino, for
appellee.


Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Llanso v. Gomez de Cordova, 263 So. 3d 137, 140-41

(Fla. 3d DCA 2018) (noting that “[o]ur reversal, however, is without prejudice

to the trial court’s re-entry of a similar final judgment and subsequent orders

as the interlocutory appeal has been dismissed”); see also Cadwell v.

Cadwell, 549 So. 2d 1133, 1135 (Fla. 3d DCA 1989) (explaining that a final

judgment may be reentered on remand “as the trial court deems

appropriate”); Garcia-Lawson v. Lawson, 82 So. 3d 137, 138 (Fla. 4th DCA

2012) (“We note that, on remand, the trial court is authorized to re-enter the

final judgment since the interlocutory appeals that prevented that court from

disposing of the case have been resolved with finality.”).

      Both appellant and appellee move for appellate attorney’s fees.

Pursuant to Rosen v. Rosen, 696 So. 2d 697 (Fla. 1997), we remand both

motions for appellate attorney’s fees to the trial court for further proceedings

thereon.




                                       2